Ducker, Judge:
The claimant, Prince A. Williams, was the owner of a 1954 Chevrolet pickup truck, which on May 1, 1968 he parked on the State Road Commission’s Mercer County headquarters lot. While claimant’s car was so parked, Carl Whitt, an employee of the State Road Commission operating a 1959 Warner Swasey Grade-all ED35 -5, lost control of the same on account of a failure of the brakes thereon permitting the Grade-all to drift into claimant’s truck, and damaging the side thereof and costing claimant a repair bill of $88.20.
The evidence is undisputed that the truck was lawfully parked, the repair bill reasonable, and that the damage was occasioned by an employee of the Road Commission operating a machine that had a brake failure, and consequently, we are of the opinion that the claimant is entitled to, and we hereby make, an award to him in the sum of $88.20.
Award of $88.20.